           Case 1:18-cv-01745-DAD-SAB Document 49 Filed 05/12/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   DUSTIN ROBERT GRAN,                                Case No. 1:18-cv-01745-DAD-SAB-HC

12                  Petitioner,
                                                        ORDER GRANTING PETITIONER’S
13          v.                                          REQUEST TO SEAL DOCUMENTS

14   JOSIE GASTELO,

15                  Respondent.

16

17         Petitioner, represented by counsel, is proceeding with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19         Before the Court is Petitioner’s notice of request and request to file under seal exhibits 4

20 through 11 of the first amended petition for writ of habeas corpus. Petitioner has not opposed

21 Respondent’s request to seal and the time for doing so has passed. See Local Rule 141(c).

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


                                                    1
            Case 1:18-cv-01745-DAD-SAB Document 49 Filed 05/12/20 Page 2 of 2


 1          Accordingly, for good cause shown, IT IS HEREBY ORDERED that:

 2     1. Petitioner’s request to seal is GRANTED; and

 3     2. The Clerk of Court is DIRECTED to file and maintain under seal exhibits 4 through 11 of

 4          the first amended petition for writ of habeas corpus.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     May 12, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
